168 Ga. App. 378 (1983)
308 S.E.2d 868
BURGER
v.
BURTON et al.
66928.
Court of Appeals of Georgia.
Decided October 11, 1983.
Ralph Spain, for appellant.
G. Ralph Burger, pro se.
Richard D. Elliott, Michael A. Dailey, Richard M. Asbill, David R. La Vance, Jr., for appellees.
BANKE, Judge.
On August 8, 1981, the appellees filed suit against the appellant attorney to recover damages for fraud, breach of contract, and professional malpractice. The appellant counterclaimed for $800,000 for libel and malicious abuse of process; however, the trial court subsequently struck both the answer and counterclaim as sanction for the appellant's wilful failure to respond to an order compelling discovery.
On April 8, 1982, following an evidentiary hearing, the trial court entered default judgment against the appellant for actual damages in the amount of $6,000, attorney fees in the amount of $3,500, and punitive damages in the amount of $350. The appellant evidently filed a timely notice of appeal from this judgment, and on July 16, 1982, the appellees moved to dismiss that appeal pursuant to former Code Ann. § 6-809 (OCGA § 5-6-48), alleging that the appellant had caused an unreasonable and inexcusable delay in the transmittal of the record by failing to pay costs. The trial court granted this motion on August 20, 1982, following a hearing at which the appellant failed to appear. In this appeal from that dismissal order, the appellant enumerates nine alleged errors; however, only one of these enumerations of error has reference to the dismissal order, and no argument or citation of authority is offered in support of it. Held:
1. The enumeration of error directed to the dismissal of the appellant's original appeal must be deemed abandoned pursuant to Rule 15 (c) (2) (Code Ann. § 24-3651) of this court, due to the absence of any argument or citation of authority in support of it. The order dismissing that appeal accordingly stands affirmed, and it follows that we are without jurisdiction to reach the remaining enumerations of error.
2. The appellees' motion for imposition of damages pursuant to OCGA § 5-6-6 (Code Ann. § 6-1801) as sanction for filing a frivolous appeal is granted, it appearing that there was no reasonable ground upon which to anticipate reversal of the trial court's judgment and consequently that the appeal was brought for delay only. See generally Hatchett v. Hatchett, 240 Ga. 103 (239 SE2d 512) (1977). *379 The appellees are entitled to additional damages in the amount of $985, which is 10 percent of the original judgment.
Judgment affirmed with damages. Deen, P. J., and Carley, J., concur.